Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 18 line 8, the words “a second isolation tub having first circuity” should be – a second isolation tub having a second circuitry – 
Reasons for Allowance
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1:
The prior art does not disclose an apparatus for isolating a plurality of interfaces from electrical overstress transients, comprising: a first voltage clamp coupled to the first integrated circuit, to limit a voltage from the second integrated circuit device responsive to a first voltage offset, between the second voltage domain and the first voltage domain; a second voltage clamp coupled to the second integrated circuit to limit a voltage from the first integrated circuit device responsive to a second voltage offset between the first voltage domain and the second voltage domain.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.

The following is an examiner’s statement of reasons for allowance of claim 18: The prior art does not disclose an apparatus for isolating a plurality of interface from electrical overstress transients, comprising: the first integrated circuit device comprising a first isolation tub having first circuitry, the first isolation tub providing electrical isolation between signals of the first circuitry and the substrate; the second integrated circuit device comprising a second isolation tub having a second circuitry, the second isolation tub providing electrical isolation between signals of the second circuitry and the substrate.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836